Citation Nr: 9905883	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  93-23 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to February 
1952.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1995 the case was remanded for further 
evidentiary development and adjudication in accordance with 
new case law.  In August 1997 the case was remanded for 
further evidentiary information.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation.

3.  The veteran's traumatic stressors in service are not 
supported by credible evidence.

4.  The veteran's account of events 40 years distant is not 
persuasive, as it has been rebutted by the Marine Corps.

5.  The veteran's current diagnosis of PTSD is based on his 
unverified account of stressors, which is insufficient to 
support the diagnosis.

6.  No current psychiatric pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
psychiatric disorder to include post-traumatic stress 
disorder. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Chronological Record of Primary Duties form 
states that his military duty was as a personnel 
classification clerk from August 1950 to February 1952.  His 
Mustering-Out Pay Record Sheet states that he had had no 
assignments outside the United States.  His Record of Service 
form reveals that his active service was with H&S Co., 2d Mt 
Bn, 2n Marine Division, FMF Camp Lejeune, North Carolina.  
The administrative records contain two fitness reports, one 
dated in July 1951, the other dated in January 1952.  Both 
state that the veteran had no temperamental characteristics 
that adversely affected his efficiency.  His administrative 
records, to include his DD Form 214 are negative for evidence 
of any awards for valor or the award of the Purple Heart.  

The veteran's service medical records include the report of 
an examination dated in January 1948 which states that there 
was no history of insanity either in the veteran or his 
family.  The examination segment states that the veteran's 
nervous system was normal.  An August 1950 report of medical 
history is negative regarding psychiatric conditions.  An 
undated examination report is negative for complaints, 
symptoms or findings regarding a psychiatric condition.  The 
veteran's treatment records are negative for evidence of a 
psychiatric condition and the report of the examination for 
separation, dated in February 1952 is also negative for 
findings regarding a psychiatric condition.  

In a letter dated in March 1952, the veteran's former 
battalion commander states that the veteran had performed his 
duties in a most excellent manner, had never complained and 
was always a willing and cheerful worker.  He described him 
as capable, mentally alert and possessed of a pleasing and 
cheerful personality.  

VA treatment notes dated from November 1987 to February 1993 
have been associated with the claims folder. A December 1988 
history related by the veteran which states that he was in 
charge of assigning young soldiers to the front line and that 
he therefore carried a tremendous amount of guilt about the 
subsequent deaths of men whom he knew well.  The physician 
noted that the veteran had nightmares and flash backs, and 
that he did meet the diagnostic criteria for PTSD.  He also 
felt that the veteran's mood disorder was his primary 
psychiatric problem.  

A January 1991 VA discharge summary states that the veteran 
was admitted for neuropsychiatric evaluation following 
complaints of memory loss and slurred speech.  The report 
noted that the veteran's subjective performance on the 
neurologic examination seemed to be influenced by what he 
felt the examiner wanted to hear.  It was concluded that his 
symptoms and complaints were most likely functional in 
origin.  The diagnoses were slurred speech, unsteady gait, 
memory loss; most likely functional in origin; no evidence of 
recent stroke; past history of cerebrovascular accident.  

In a letter dated in May 1993, the veteran stated that at the 
time of his stressful events he was stationed at Camp 
Lejeune, North Carolina.  His duties included making up 
replacements for overseas drafts as replacements for those 
killed or wounded in action.  Since the reports were 
classified the only one with whom he could confer was the 
officer immediately in charge of him.  He often had to put 
friends and people who were close to retirement on the lists.  
He often heard poignant stories from them.  He was affected 
when he saw the names of those he sent overseas on mortality 
lists; even those with whom he was not familiar.  The veteran 
stated that the events occurred over 40 years previously and 
that subsequently, he had cerebrovascular accidents (strokes) 
which had left him with blank spaces.  He noted that he has 
received psychiatric care for 20 years to help him cope with 
the problem.  

The report of a VA psychiatric examination dated in May 1993 
states that the veteran had been receiving outpatient 
psychiatric for depression for the previous five years.  He 
was also being treated in the mood clinic every month or so.  
He was taking pain medications for scleroderma.  He had had 
three cerebrovascular accidents since 1988.  He complained of 
trouble with sleep and of depression.  He had guilt feelings 
for Marines who did not return from combat.  He felt that he 
had put them in harm's way.  He complained of being bothered 
by television or events concerning wars.  

On examination the veteran was alert, pleasant and quite 
articulate; although his speech was somewhat slurred.  There 
was no evidence of looseness of association or flight of 
ideas.  His reality testing was intact and he was oriented to 
time place and person.  There was some evidence of mood 
lability or instability.  He cried when he discussed the 
Korean War and the movie "Gardens of Stone".  The diagnosis 
was dysthymia.  The examiner did not link the veteran's 
dysthymia to his active service.

By rating decision dated in June 1993, service connection was 
denied for dysthymia as not incurred in service.  Service 
connection for PTSD was also denied.  

In a May 1995 evaluation, a VA psychologist stated that he 
had treated the veteran for many years on a twice-monthly 
basis.  The veteran suffered from moderate to severe 
depression.  He added that the veteran also had symptoms of 
PTSD.  He notes the veteran's history of working as a 
classification and assignment specialist who had to replace 
soldiers who had been killed or seriously wounded in combat 
in Korea.  He had to make the replacements on a person by 
person basis himself.  Since the work was classified, he 
could not discuss it with anyone.  The veteran had 
experienced intrusive thoughts and memories, recurrent 
distressing war-related dreams and episodic flash backs.  He 
also complained of frequent periods of fearfulness, of 
impaired concentration and memory and of survivor guilt.  He 
avoids anything reminiscent of his wartime experience. 

VA treatment notes dated from April 1993 to July 1995 
indicate numerous complaints that he was experiencing 
symptoms of PTSD.  In February 1995, he complained that the 
symptoms had increased.  In April 1995, he complained of 
increased symptoms, to include crying jags, nightmares, 
waking up screaming, decreased sleep and concentration and 
increased thoughts of Korea.  By May 1995, his PTSD symptoms 
that had increased because of news about the Oklahoma City 
bombing had subsided.

In February 1996, the veteran underwent a VA PTSD examination 
performed by a board of two examiners.  He related the 
history of being a classification clerk and deciding who went 
to Korea.  Many individuals broke down in front of him and 
pleaded for their lives.  He would later review files of 
those who had been killed in action, often finding the names 
of those soldiers he sent along with a description of how 
they died.  He complained of flash backs, increased arousal 
symptoms, feeling detached from others, nightmares of being 
tortured as a prisoner of war in Korea and of survivor guilt.  
The examiners found that the veteran's claimed stressors were 
sufficient to support the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD 
and that such a diagnosis was warranted.  They also found 
that a diagnosis of major depression was warranted, at least 
since the breakup of the veteran's first marriage.  

In a letter dated in July 1996, Sheila Wang, Ph.D., states 
that the veteran had scored 151 on the Mississippi Scale for 
Combat-Related Post-Traumatic Stress Disorder and that a 
score of 117 or higher indicates the presence of PTSD.  

In August 1997 the case was remanded, in part to determine 
the extent of the veteran's duties regarding the assignment 
of personnel to Korea during his active service.  

A November 1998 letter from Headquarters United States Marine 
Corps states that the assignment of personnel for the Korean 
Theater was done by Headquarters, U.S. Marine Corps, and not 
by individual units.  

The Informal Hearing Presentation dated in February 1999 
states that the Board's remand and the subsequent denial were 
"...based on a total lack of administrative procedures within 
the not only Marine Corps but the military as a whole".  It 
further states that even though the Headquarters, U.S. Marine 
Corps would decide who went to Korea, the unit clerical 
personnel would inform the personnel and cut their orders.  

Analysis

PTSD

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

The Court of Veterans Appeals (Court) has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Court has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

As to the first element for service connection for PTSD, the 
Court indicated that at a minimum, a "clear diagnosis" of 
PTSD should be an "unequivocal" one.  See Cohen.  The 
diagnosis of PTSD is present in this case. 

In Moreau v. Brown, 9 Vet.App. 389 (1996), the Court set 
forth the analytical framework for establishing the presence 
of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD.  There are two 
major components to the analysis: (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

Since the Board has determined that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events. 

In this case, the veteran has alleged that he experienced 
traumatic events during service as a result of his position 
as a classification clerk.  However, the information that the 
veteran has provided regarding his alleged in-service 
stressors has been rebutted by the Marine Corps. The service 
records do not corroborate the veteran's statements regarding 
his role in selecting personnel to be sent to Korea, and the 
November 1998 letter from Headquarters Marine Corps directly 
contradicts the veteran's account of stressful events.  The 
Board finds the letter from the Marine Corps more persuasive 
than the veteran's accounts.  The veteran's assertion that an 
enlisted man at battalion level would have the authority to 
decide who was sent to a combat zone is simply not credible 
on its face.

The Board has considered the February 1999 Informal Hearing 
Presentation, which appears to contend that even though the 
veteran did not decide who would go to Korea, he would have 
informed those who had been selected and would have cut 
further orders transferring them to the overseas theater.  
This assertion ignores the fact that the veteran has based 
his entire claim of psychiatric trauma on uncorroborated 
testimony that he had the weight of deciding who went to war; 
not on his typing out orders implementing decisions made by 
higher headquarters.  

The veteran was diagnosed as having PTSD decades after 
service, and the diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events.  As previously 
stated, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
Dizoglio.  The RO has obtained information that directly 
contradicts the veteran's account of stressors.  The Board 
finds that the veteran did not engage in combat with the 
enemy and his account of alleged stressful events in service 
are neither plausible nor corroborated by the service records 
or any other source.  In light of the foregoing, the Board 
concludes that the claim for service connection for PTSD is 
not well grounded and must be denied.  

OTHER PSYCHIATRIC DISORDERS

The record also contains diagnoses of dysthymia and major 
depression.  However, the record is negative for any medical 
evidence or medical opinions linking any current psychiatric 
diagnosis to the veteran's active service.  The service 
medical records are negative for any evidence of a 
psychiatric condition during service.  The February 1996 VA 
psychiatric examination report indicates that the diagnosis 
of depression was warranted at least since the breakup of the 
veteran's first marriage, but does not link the diagnosis to 
the veteran's active service.  There is no medical evidence 
that a psychiatric condition was incurred or aggravated 
during the veteran's active service.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for PTSD.  See 
Robinette v. Brown, 8 Vet.App. 69, at 77-78 (1995).  
Essentially, the veteran needs evidence establishing 
stressors in active service, or medical evidence of a causal 
link between his current PTSD and his period of active 
service; or, the veteran must submit evidence establishing a 
link between some other current psychiatric condition and his 
active service.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, is denied



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

